COXE, District Judge
(orally). The article imported in this case is acetanilid. The collector levied duty on one importation as a “medicinal preparation, of which alcohol is not a component part,” and on another as a “chemical compound or salt,” under paragraphs 75 and 76, respectively. The importer protested, insisting that in both instances it should have been classified under paragraph 19, which provides for “all preparations of coal tar, not colors or dyes.” It is conceded that the article in question is a coal-tar preparation, not a color or dye. The importer also insists that the evidence establishes the fact that it is not a medicinal preparation. Without passing upon the question of fact thus presented, the court holds as matter of law, conceding the proposition that it is a medicinal preparation, that the paragraph pointed out by the importer is more specific than the collector’s paragraph, and, therefore, that the importations should have been admitted as a preparation of coal tar. Numerous decisions of this court uphold -this construction. This conclusion leads to a reversal of the decision of the board of general appraisers.